18-23538-rdd        Doc 4793        Filed 08/08/19 Entered 08/08/19 16:39:47                      Main Document
                                                  Pg 1 of 4


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
 In re                                                        :
                                                              :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al., :
                                                              :      Case No. 18-23538 (RDD)
                                                              :
                              1
                   Debtors.                                   :      (Jointly Administered)
 ------------------------------------------------------------ x

       ORDER DETERMINING THE AMOUNT TO SURCHARGE SECOND-LIEN
     COLLATERAL PURSUANT TO SECTION 506(C) OF THE BANKRUPTCY CODE

         Upon the Motion to Estimate Certain 507(b) Claims for Reserve Purposes dated May 26,

 2019 (ECF No. 4034), and as supported by Debtors’ (I) Opposition to Second-Lien Holders’

 Requests to Determine Amount of Second-Lien Secured Claims Under Section 506(a) and Section

 507(b) Administrative Claims and (II) Reply in Support of Debtors’ Rule 3012 Motion to

 Determine the Amount, if Any, of 507(b) Claims and to Surcharge Second-Lien Collateral

 Pursuant to Section 506(c) (ECF No. 4381), the Debtors’ Supplemental Brief on Expert Discovery




 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart
     Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774);
     SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205);
     A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel
     Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears
     Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises,
     Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears
     Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc.
     (4861); Sears Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de
     Puerto Rico, Inc.) (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big
     Beaver of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder
     Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of
     Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer
     LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554);
     Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616);
     StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc.
     (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
     Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
     headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23538-rdd        Doc 4793        Filed 08/08/19 Entered 08/08/19 16:39:47                     Main Document
                                                  Pg 2 of 4


 and in Further Support of (I) Opposition to Second-Lien Holders’ Requests to Determine Amount

 of Second-Lien Secured Claims Under Section 506(a) and Section 507(b) Administrative Claims

 and (II) Reply in Support of Debtors’ Rule 3012 Motion to Determine the Amount, if Any, of 507(b)

 Claims and to Surcharge Second-Lien Collateral Pursuant to Section 506(c) (ECF No. 4565), and

 supporting declarations of Brian Griffith and Brandon Aebersold (ECF Nos. 4035, 4382, 4383,

 and 4567) (collectively, the “Rule 3012 Motion”)2 of Sears Holdings Corporation and its debtor

 affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”); and upon the Common Memorandum of Law on Behalf of the Second

 Lien Parties: (A) In Support of Their Requests to Determine the Amount of Their Second Lien

 Secured Claims Under Section 506(a) and Their Section 507(b) Administrative Claims Pursuant

 to Bankruptcy Rule 3012; and (B) In Opposition to Debtors’ Motion to Surcharge Their Collateral

 Pursuant to Section 506(c) (ECF No. 4272), the Common Reply Memorandum of Law on Behalf

 of the Second Lien Parties: (A) In Further Support of Their Requests to Determine the Amount of

 Their Second Lien Secured Claims Under Section 506(a) and Their Section 507(b) Administrative

 Claims Pursuant to Bankruptcy Rule 3012; and (B) In Opposition to Debtors’ Motion to Surcharge

 Their Collateral Pursuant to Section 506(c) (ECF No. 4439) and Common Supplemental Brief of

 the Second Lien Parties Addressing Discovery: (A) In Connection With Their Requests to

 Determine the Amount of Their Second Lien Secured Claims Under Section 506(a) and Their

 Section 507(b) Administrative Claims Pursuant to Bankruptcy Rule 3012; and (B) In Opposition

 to Debtors’ Motion to Surcharge Their Collateral Pursuant to Section 506(c) (ECF No. 4570),



 2
     See Stipulation and Order Concerning the Resolution of Certain Section 507(b) Claims (ECF No. 4316) whereby
     the Debtors’ motion is deemed to be a motion pursuant to Bankruptcy Rule 3012.

     Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
     in the Rule 3012 Motion.



                                                          2
18-23538-rdd     Doc 4793      Filed 08/08/19 Entered 08/08/19 16:39:47           Main Document
                                             Pg 3 of 4


 and the individual reply briefs of the Second-Lien Holders (ECF Nos. 4440, 4441, 4587)

 (collectively, the “Second-Lien Holders’ Request for 507(b) Administrative Claims”); and

 upon the Creditors’ Committee’s (I) Qualified Joinder to the Debtors’ Objection to the Second

 Lien Parties’ Requests to Determine Claims Under Section 506(a) and Section 507(b) and Reply

 in Support of the Debtors’ Rule 3012 Motion and (II) Supplemental Objection to the Second Lien

 Parties’ Request to Determine Claims Under Section 506(a) and Section 507(b) (ECF No. 4538);

 and the Court having jurisdiction to consider the Rule 3012 Motion and the relief requested therein

 in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of

 Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Rule 3012

 Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b) that the

 Court may decide by a final order under the United States Constitution; and venue being proper

 before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief

 sought in the Rule 3012 Motion and the opportunity for a hearing thereon having been provided

 in accordance with the Amended Case Management Order; and such notice having been adequate

 and appropriate under the circumstances, and it appearing that no other or further notice need be

 provided; and the Court having held a hearing to consider the relief requested in the Rule 3012

 Motion and the Second-Lien Holders’ Request for 507(b) Administrative Claims on July 23, 2019

 and July 31, 2019 (together, the “Hearing”); and upon the record of the Hearing and all of the

 proceedings had before the Court; and, after due deliberation, the Court having determined for the

 reasons stated by the Court in its bench ruling at the Hearing, that the legal and factual bases

 established at the Hearing warrant the relief granted herein; now, therefore, it is hereby

 ORDERED THAT:




                                                 3
18-23538-rdd     Doc 4793      Filed 08/08/19 Entered 08/08/19 16:39:47             Main Document
                                             Pg 4 of 4


                1.      That portion of the Rule 3012 Motion seeking the imposition of a surcharge

 of the Second-Lien Holders’ collateral under 11 U.S.C. § 506(c) is denied.

                2.      All of the Court’s rulings on the record at the Hearing are incorporated

 herein by reference.

                3.      The terms and conditions of this Order shall be effective and enforceable

 immediately upon its entry.

                4.      This Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.



 Dated: August 8, 2019
        White Plains, New York


                                               /s/Robert D. Drain___________________________
                                               THE HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  4
